Mr. Justice Shepard
delivered the opinion of the Court:
1. Founded on the facts disclosed by the record, in so far as stated above, the appellees have submitted certain points of contention, any one of which, if well taken, would require the decree to be affirmed without regard to the remaining facts which relate to the transactions between the appellees, because the result would be to destroy the standing of the complainant as a creditor having the right to inquire into and challenge the conveyance of property made by an alleged insolvent debtor. These are: (1) The circuit court of the city of St. Louis in the State of Missouri was without jurisdiction to render a personal judgment against Augusta Patten Clover; (2) the supreme court of the District of Columbia, holding sessions in equity, is without jurisdiction to entertain the bill, because the complainant has not reduced his claim to judgment in an action at law in the said District; (3) if reduction to judgment be not necessary to jurisdiction in equity under the conditions disclosed, it is still wanting, because it appears that the debt was not contracted in the District, that defendant is the resident of another State, and it is not alleged that she has no property subject to execution in that State. We shall not consume time with the consideration *395of these interesting questions, because, in view of onr conclusion in respect of the evidence relating to the alleged fraudulent purpose of the conveyance, the cancelation of which is the object of the bill, their determination is unnecessary.
2. Assuming, then, the validity of the judgment of the Missouri circuit court, as well as the jurisdiction, of the supreme court of the District of Columbia, to entertain the bill, we are of the opinion that the decree must be affirmed because of the want <of evidence to sustain the charge of fraud.
Conceding what is not proved by any direct evidence, hut may possibly he inferred from all the circumstances, namely, that Mrs. Augusta Patten Glover has no visible property which might be subjected to process for the collection of complainant’s debt, still there is no proof that she conveyed her interest in ber mother’s landed estate with an actual intent to hinder, delay, or defraud her creditors.
It is not shown that she is indebted to any one but the complainant. The notes held by him were executed nearly six years before, at the request and for the benefit of her husband, John M. Glover, and she was not aware that they remained unpaid, or had been sued upon.
Whether sbe was actually in St. Louis on May 14, 1898, or not, the return upon the writ issued in that suit shows that personal service was not had upon her. She has lived apart from her husband since that time, and has only seen him once. Granting, as has heretofore been assumed, that he had the implied power to enter an appearance for her in said suit, and that that appearance was sufficient to justify the judgment against her on the amended petition without further service on either her or him, yet the fact remains that she had no actual knowledge that the notes remained unpaid or that the action had been brought upon them.
The deed, though reciting the nominal sum of $10 as having been paid, which is quite usual in this District, was made for what has been shown to he a valuable and adequate consideration.
Mrs. Anastasia Patten was the mother of grantor and *396grantees, who were her only children and heirs at law. She-died in 1887 or 1888, possessed of a considerable estate consisting of real and personal property. This she undertook to devise and bequeath to her said daughters, naming them as executors. This will, whilst sufficient to pass personal estate, was not executed in the manner required to pass the realty.
Litigation arose between Mrs. Glover on one side and her four sisters on the other, a branch of which was brought by appeal to this court, and afterwards carried to the Supreme Court of the United States. The controversy was whether an advance made to Mrs. Glover upon her marriage in 1887 should be charged against her in the distribution of the personal estate.
Portions of an account filed by the four Misses Patten as executors, on April 27, 1898, after the termination of the branch of litigation above mentioned, were offered in evidence by the complainant. From this it appeal’s that Mrs. Glover was then indebted on account of advancements in the sum of $108,649.15. Mrs. Glover was not a party to this account, though she claimed to be one of the executors of the estate still, and the same remained unsettled on account of litigation still pending between her and her sisters. During these intervening years she had conveyed her interest in certain parts of the real estate, receiving therefor about $95,000. The total value of the real estate left by Mrs. Anastasia Patten was probably $500,000, or something over. In the course of the general litigation between.the parties, concerning the administration and distribution of the estate,. Mrs. Glover had given a bond or bonds, and to secure her sureties thereon had given them a deed of trust for $250,000, covering her interest in the said real estate.
The relations between Mrs.'Glover and her four sisters were strained and there were and have been no friendly interchanges between them since the litigation began. Because of these conditions and the trust deed aforesaid the Misses Patten were unable to divide or sell any part of the real estate, and were naturally anxious to end the vexatious litigation. The arrangement for the sale of Mrs. Glover’s interest in the lands conveyed by her deed of February 7, 1901, were consummated by the at*397torneys of the respective parties. Mr. Parsons, of New York, and Mr. Bernard Garter, of Baltimore, represented Mrs. Glover’s interests. The first proposition made by Mr. Parsons for Mrs. Glover was for a settlement and tbe sum of $50,000 in cash. This was declined. The Misses Patten, claiming all the time that Mrs. Glover owed them more than the value of her interest in the lands, and declining to pay her any money, finally agreed to pay over the sum of $25,000, to be held in trust for the benefit of the children of Mrs. Glover under certain conditions. Several months were consumed in these negotiations, and the reasons which induced Mrs. Glover to accept the final offer are thus stated by her: “I had an idea that I had a certain undivided interest in the estate of my mother. My sisters claimed that I did not. My counsel found that my indebtedness was probably greater than my interest in the estate, and they advised me to make as good a settlement as I could. They tried to get $50,000 for my interest and I was to give up all litigation. But my sisters would not give it; -would not give anything. But they agreed to put $25,000 in trust for the maintenance and support of my children, I to get the money during their life for their support; at the death of the children, at a certain age, it was to return to my sisters.”
Were it conceded, however, that the circumstances would justify an inference that the grantor’s motive in effecting the sale was to prevent the enforcement of the complainant’s debt, the evidence clearly shows that her grantees had no knowledge of such intent, and acquired title in good faith.
Every inference that might under certain circumstances be drawn from the near relationship of parties to a conveyance assailed as a fraud upon creditors, is rebutted by positive evidence of the unfriendly relations of the parties to this deed.
It appears that the grantees believed that the grantor’s indebtedness to them was greater than the value of her interest in the landed estate. They were willing to accept the conveyance in complete settlement, but would not pay anything in addition. In order, however, to settle the vexatious litigation and to remove all obstacles in the way of the complete control and enjoy*398ment of the estate, they agreed to the settlement of the trust for-$25,000. Her counsel, upon inquiry into the situation, concurred in the view that her indebtedness was probably greater than the value of her interest, and advised the settlement after-ascertaining that nothing additional could be obtained. Moreover, during the entire negotiation the grantees had no knowledge of the grantor’s indebtedness and no fact has been brought home to them that would tend to put them upon inquiry into the grantor’s solvency, or to suggest a possible intention on her part to hinder, delay, or defraud the complainant or other possible creditors.
The decree must be affirmed with costs; and it is so ordered.

Affirmed.